Title: To Thomas Jefferson from William Wirt, 8 April 1826
From: Wirt, William
To: Jefferson, Thomas


Dear Sir
Washington.
April 8. 1826
I hasten to acknowledge your favor of the 6th inst. just recd by which I have been both pained and gratified. I beg you to be assured that I had no agency, direct nor indirect, in giving this trouble to the Rector and Visitors of the University of Virga and I regret exceedingly the suggestion that led to it. I am very sensible of the kindness of the motive which prompted my friend to make the suggestion, and I shall never cease to remember, with grateful pleasure, this mark of confidence from those whose confidence is, in my estimation, above all earthly price. But, with very strong prepossessions towards the course of employment proposed to me, my situation compels me to decline it and to resign myself, perhaps for life, to the more profitable labours of my profession. I am aware that the interests of the University require that this transaction should not be made public, so far at least as relates to the office created for the occasion, and I will take care that it shall acquire no publicity through me.With the most grateful acknowledgments to the Rector and Visitors of the University of Virginia for the honor done me by an offer so flattering in all it’s circumstances, and with the deepest sense of your personal kindness to me, Dear Sir, on this and every other occasion, I remain, as I have ever been,Your faithful and devoted servant,Wm Wirt.